Case 2:19-cv-10334-DML-APP ECF No. 108, PageID.1666 Filed 11/23/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

LESLY POMPY,

               Plaintiff,                                    Case Number 19-10334
v.                                                           Honorable David M. Lawson
                                                             Magistrate Judge Anthony P. Patti
TINA TODD, JESSICA CHAFFIN,
JACK VITALE, MARC MOORE,
ROBERT BLAIR, JON LASOTTA,
SHAWN KOTCH, BRIAN BISHOP,
SHELLY EDGERTON, SEAN M.
SIEBIGTEROTH, KIM GAEDEKE,
VAUGHN HAFNER, and DINA YOUNG,

               Defendants.
                                              /

     ORDER ADOPTING REPORT AND RECOMMENDATION, GRANTING IN PART
     MOTION TO DISMISS, AND STAYING PROCEEDINGS AGAINST DEFENDANTS
                         BLAIR AND LASOTTA ONLY

        Presently before the Court is a report issued on October 30, 2020 by Magistrate Judge

Anthony P. Patti pursuant to 28 U.S.C. § 636(b), recommending that the Court grant in part a

motion to dismiss filed by the Monroe County defendants, dismiss all of the claims against some

of the moving defendants but only some of the claims against others, and stay the proceedings on

the surviving claims against two remaining County defendants.

        Although the magistrate judge’s report stated that the parties to this action may object to

and seek review of the recommendation within fourteen days of service of the report, no objections

have been filed. The parties’ failure to file objections to the report and recommendation waives

any further right to appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373

(6th Cir. 1987). Likewise, the failure to object to the magistrate judge’s report releases the Court

from its duty to independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985).
Case 2:19-cv-10334-DML-APP ECF No. 108, PageID.1667 Filed 11/23/20 Page 2 of 2




However, the Court agrees with the findings and conclusions of the magistrate judge. The Court

therefore will adopt the magistrate judge’s recommendations.

       Accordingly, it is ORDERED that the report and recommendation (ECF No. 106) is

ADOPTED, and the defendants’ motion to dismiss (ECF No. 97) is GRANTED IN PART AND

DENIED IN PART.

       It is further ORDERED that all of the plaintiff's claims against defendants Tina Todd,

Jessica Chafin, and Jack Vitale are DISMISSED WITH PREJUDICE.

       It is further ORDERED that the claims against defendants Robert Blair and Jon LaSotta

based on their involvement with a search of the plaintiff’s home and office and seizure therein of

his medical and financial records are DISMISSED WITH PREJUDICE.

       It is further ORDERED that the defendants’ motion to dismiss is DENIED in all other

respects. However, the proceedings on the remaining claims against defendants Blair and LaSotta

are STAYED until further order of the Court.

       It is further ORDERED that the referral of the case to the assigned magistrate judge under

the previous order of reference is CONTINUED.

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

Date: November 23, 2020




                                               -2-
